DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on June 7, 2019 has been received and entered.  Claims 6-12 have been amended, claim 15 has been cancelled, and no claims have been newly added.  Claims 1-14 are pending and subject to election/restriction requirement. 
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (I), claim(s) 1-12, drawn to a dental composition comprising: (a) a radically polymerizable compound of the following formula (1), or a salt thereof: 

    PNG
    media_image1.png
    129
    177
    media_image1.png
    Greyscale


 wherein one of R1 and R2 represents a group of the following formula (II) or (III), and the other of - . R1 and R2, which may be the same or different, independently represents a hydrogen atom or a group of formula (II) or (III):

    PNG
    media_image2.png
    262
    284
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    330
    media_image3.png
    Greyscale

Wherein R3 is a hydrogen atom or a methyl group; R4 is a Ci alkyl group, C3-6 cycloalkyl group or a C2-6 alkenyl group; n represents an integer of from 0 to 14; m represents an integer of from 1 to 14; and , Ra and Rb each represent a hydrogen atom so that a methylene group or an m- or n-membered polymethylene chain is present, or Ra and Rb, which may be the same or different, independently represent a hydrogen or a .

Group (II), claim(s) 13-14, drawn to a radically polymerizable compound of the following formula (1)

    PNG
    media_image1.png
    129
    177
    media_image1.png
    Greyscale


wherein one of R1 and R2 represents a group of the following formula (II) or (III), and the other of - . R1 and R2, which may be the same or different, independently represents a hydrogen atom or a group of formula (II) or (III):

    PNG
    media_image2.png
    262
    284
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    330
    media_image3.png
    Greyscale

wherein R3 is a hydrogen atom or a methyl group; R4 is a Ci alkyl group, C3-6 cycloalkyl group or a C2-6 alkenyl group; n represents an integer of from 0 to 14; m represents an integer of from 1 to 14; and , Ra and Rb each represent a hydrogen atom so that a methylene group or an m- or n-membered polymethylene chain is present, or Ra and Rb, which may be the same or different, independently represent a hydrogen or a fluorine atom so that a fluorine substituted methylene group or a fluorine substituted m- or n-membered polymethylene chain is present.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature of the invention is a radically polymerizable compound of the following formula (1)

    PNG
    media_image1.png
    129
    177
    media_image1.png
    Greyscale
. However the technical feature is disclosed by the combination of Moszner et al. (Pub. No.: US 2010/0041799; Pub. Date: Feb. 18, 2010) and Klee et al. 

    PNG
    media_image4.png
    134
    427
    media_image4.png
    Greyscale
abstract.
But Moszner does not disclose the instantly claimed linking groups.  However, in the same field of endeavor of polymers with linking groups for use in dental composition, Klee discloses linking groups comprising allyl groups attached to nitrogen as instantly claimed.  At the time of filing it would have been prima facie obvious to substitute on linking group for another as a simple substitution with a reasonable expectation of forming a polymer for use in the field of dental science.  Therefore, the claims lack a novel technical feature and are not so linked as to form an invention.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I:	Generic Claims:  1.
Species 1: Claim 1: Formula II or Formula III: Applicant is required to elect a single formula for R1 and a single formula for R2 selected from formula (II) or formula (III).  Additionally, applicant is required to identify a single R3 RA, RB, and R4.

Species 1: Claim 13: Formula II or Formula III: Applicant is required to elect a single formula for R1 and a single formula for R2 selected from formula (II) or formula (III).  Additionally, applicant is required to identify a single R3 RA, RB, and R4.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 13
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of formula II and III are not regarded as being of similar nature because all of the alternatives do not share a common property or activity such as such as stability, sites of reactivity, and efficacy. 



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617